                            UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

UNITED STATES OF AMERICA                             )
                                                     )
      v.                                             ) DOCKET NO.: 3:00-cr-00147-25-GCM
                                                     )
[25] SHEIK ABBAS HARAKE                              ) ORDER TO DISMISS THE INDICTMENT
                                                     )
                                                     )
                                                     )



           Leave of Court is hereby granted for the dismissal of the indictments as they relate to [25]

 SHEIK ABBAS HARAKE only in the above-captioned case without prejudice.

           The Clerk is directed to certify copies of this Order to the U.S. Probation Office, U.S.

 Marshals Service, Defense Counsel and the United States Attorney's Office.



                                            Signed: September 24, 2019
